Exhibit 10.10
WAIVER
June 13, 2008
     This Waiver is being agreed by Residential Capital, LLC (“ResCap”) and GMAC
LLC (“GMAC”) pursuant to Section 8 of the Amended and Restated Operating
Agreement, dated November 27, 2006, by and among ResCap, GMAC and General Motors
Corporation (“GM”) (the “Operating Agreement”). Capitalized terms used but not
defined in this waiver have the meanings given to them in the Operating
Agreement.
     1. The parties hereby reference the transaction described in the commitment
letter between Cerberus Capital Partners, L.P. and ResCap, dated June 2, 2008,
and attached hereto as Exhibit A (the “Model Home Transaction”), which
transaction was approved by the boards of directors of both ResCap and GMAC and
which was closed and funded on June 9, 2008. As described in the Model Home
Transaction commitment letter, ResCap will receive Class B Junior Preferred
Units in CMH Holdings LLC, the new SPV formed (and controlled) by Cerberus
to acquire certain model home and related assets.
     2. The parties further reference the covenant contained in Section 2(a)(ii)
of the Operating Agreement, whereby ResCap and GMAC agree that ResCap shall not
make any Investment in any GMAC Affiliate (the “Investment in Affiliates
Covenant”).
     3. ResCap further references the resolutions, duly adopted by the Board of
Directors of ResCap (including its Independent Director) at a meeting duly
called and held on June 13, 2008, and attached hereto as Exhibit B, whereby the
Board authorized a waiver of the Investment in Affiliates Covenant solely in
respect of ResCap’s investment in CMH Holdings LLC as a material component of
the Model Home Transaction, with such waiver to have effect on and as of June 9,
2008.
     4. The parties further reference that Section 8 of the Operating Agreement
requires any amendment or waiver of a provision of the Operating Agreement to be
in writing and signed by the parties to the Operating Agreement (other than GM,
which has, pursuant to Section 9 of the Operating Agreement, no obligations or
rights from and after November 27, 2006).
     NOW, THEREFORE, each of ResCap and GMAC hereby waive the Investment in
Affiliates Covenant solely in respect of ResCap’s investment in CMH Holdings LLC
as a material component of the Model Home Transaction, with such waiver to have
effect on and as of June 9, 2008.
[Signature Page Follows]

1



--------------------------------------------------------------------------------



 



          In witness whereof, the undersigned have executed this Waiver as of
the date first written above.

                  RESIDENTIAL CAPITAL, LLC    
 
           
 
  By:   /s/ James G. Jones    
 
           
 
  Title:        

                  GMAC LLC    
 
           
 
  By:   /s/ Robert S. Hull    
 
  Title:   CFO    

2



--------------------------------------------------------------------------------



 



EXHIBIT A
Model Home Transaction Commitment Letter

3



--------------------------------------------------------------------------------



 



Exhibit A
Cerberus Capital Management, L.P.
299 Park Avenue
New York, NY 10171
June 2, 2008
Residential Capital, LLC
One Meridian Crossings
Minneapolis, Minnesota 55423
Gentlemen:
     Residential Capital, LLC (“ResCap”) has advised us that it wishes to effect
the sale of certain model home assets (collectively, the “Assets”) by way of the
sale of all of the outstanding membership interests in the entities listed on
Schedule A hereto (such entities, the “Acquired Entities” and such sale of
membership interests, the “Membership Interests Sale”).
     Cerberus Capital Management, L.P., on behalf of funds and accounts to be
designated by it (collectively, the “Investors”), hereby commits, through a
newly formed entity to be controlled by Cerberus (“Newco”), to purchase the
Assets by way of the Membership Interests Sale for a consideration consisting of
$225 million in cash (the “Cash Amount”) and the Series B preferred membership
interest in Newco described below.
     The parties acknowledge that the assets currently owned by the Acquired
Entities may have an aggregate net book value at closing in excess of
$476,000,000 and include assets other than the Assets. Accordingly, the
definitive purchase agreement for the Membership Interests Sale (the “Purchase
Agreement”) would provide that all lot option properties and REO properties
(e.g., model homes that are no longer on lease to the buyer) owned by the
Acquired Entities immediately prior to the closing of the Membership Interests
Sale would be deemed to be “Excluded Assets” and, after the closing, reconveyed
to ResCap; provided, notwithstanding anything to the contrary in this commitment
letter, the aggregate net book value of the Assets to be acquired by Newco at
closing shall not be less than $476,000,000.
     The parties acknowledge that the Investors has not completed its diligence
of the proposed Assets. To the extent that, prior to the execution of Purchase
Agreement, Cerberus, on behalf of the Investors, notifies ResCap that certain
proposed Assets are not reasonably acceptable to the Investors, then (i) such
proposed Assets will be deemed to be “Excluded Assets” for purposes of the
Purchase Agreement and, after the closing, reconveyed to ResCap (any such
assets, “Retained Assets”) and (ii) ResCap shall, or shall cause one or more of
its controlled affiliates to, transfer to the applicable Acquired

 



--------------------------------------------------------------------------------



 



Entities replacement assets owned by ResCap or its controlled affiliates in form
and substance reasonably acceptable to the Investors.
     To finance the purchase, the Investors or their affiliates would make a
term loan to Newco equal to the Cash Amount (the “Term Loan”) and provide a
revolving line of credit to fund the operating expenses of the Assets (the
“Revolver”, and together with the Term Loan, the “Loan”). The Loan would bear
interest at 15% per annum, and would compound quarterly to the extent not paid
in cash. The Loan would mature on June 30, 2013 and be secured by a pledge of
all of the assets of Newco. All cash flow of Newco, whether from interest or
principal payments, sale of assets or upon liquidation would be applied first to
the payment of accrued and unpaid interest on the Loan and then to the payment
in full of principal of the Loan.
     Newco would have three classes of membership interests:
     1. Series A senior preferred membership interests that would be issued to
the Investors in an amount equal to (i) $10,000 plus (ii) amounts, if any,
contributed to Newco by the Investors on or after the closing to fund expenses
associated with the Assets and their disposition. After payment in full of the
Loan, the Series A senior membership interests would be entitled to a preferred
return equal to the difference between (x) the greater of (A) 20% of the Cash
Amount and (B) a 20% per annum return on the aggregate amount the Cash Amount
and the amounts specified in clauses (i) and (ii), compounded annually, and
(y) the amount of interest paid on the Loan. After payment in full of the Loan,
the holders of the Series A senior preferred membership interests would be
entitled to receive all distributions by Newco, whether from interest or
principal payments, sale of assets or upon liquidation prior to any
distributions on account of any other membership interests.
     2. Series B junior preferred membership interests that would be issued to
ResCap in the aggregate amount equal to the difference (but not greater than
$250 million) between (i) the book value at closing of the Assets, as set forth
in the books of ResCap and (ii) the Cash Amount, which amount would be entitled
to a preferred return of 20% per annum, compounded annually (collectively, the
“Series B Preference Amount”).
     3. Common membership interests that would be issued to the Investors. An
affiliate of Cerberus would be the managing member of Newco.
     The limited liability company agreement of NewCo (the “LLC Agreement”) to
be executed in connection with the transaction would require: (i) Newco to
conduct an orderly sale of the Assets in arms length transactions through the
retention of nationally recognized brokers for the Assets, (ii) the sale of the
Assets to be conducted through an Auction process or such other process as shall
be recommended by such nationally recognized brokers (or such other brokers that
ResCap or its controlled Affiliates has engaged to sell such Assets or used in
the ordinary course of business consistent with past practice to sell similar
assets), (iii) Asset sales to be subject to the approval of the managing member.

 



--------------------------------------------------------------------------------



 



     The LLC Agreement shall permit ResCap to pledge the Series B junior
preferred membership interests as collateral under the GMAC facility and under
the indentures for the new notes.
     Prior to closing of the Membership Interests Sale, ResCap would cause the
current employees of the Acquired Entities to be transferred to ResCap or any of
its controlled entities (other than the Acquired Entities) (the “Transferred
Employees”).
     The Purchase Agreement would provide that ResCap would retain, indemnify
and hold NewCo and the Acquired Entities harmless against all liabilities
related to the Transferred Employees, the Excluded Assets or the ownership of
the Assets prior to or as the closing of the Membership Interests Sale.
     The commitment of Cerberus to cause Newco to purchase the Assets is subject
to:
          (i) the issuance of the “new notes” of Residential Capital, LLC
pursuant to its exchange offer dated May 5, 2008, but in any event no later than
close of business on June 5, 2008;
          (ii) the Purchase Agreement, the definitive agreements for the Loan
(and related security documents) and the LLC Agreement each being in form and
substance reasonably satisfactory to Cerberus;
          (iii) the receipt of all material consents necessary to consummate the
sale of the Assets to Newco; and
          (iv) the execution by ResCap or one of its affiliates and Newco of a
servicing agreement providing to Newco and the Acquired Entities all services
currently provided by ResCap and its controlled affiliates for the operation of
the Acquired Entities, including the Transferred Employees, cash management, IT
services, insurance and a limited right to use the GMAC name.
     ResCap, on behalf of itself and its subsidiaries, hereby agrees to
indemnify and hold harmless each Investor and each of their respective assignees
and affiliates and their respective directors, partners, members, officers,
employees and agents (each an “Indemnified Party”) from and against any and all
losses, claims, damages, liabilities or other expenses to which such Indemnified
Party may become subject, insofar as such losses, claims, damages, liabilities
(or actions or other proceedings commenced or threatened in respect thereof) or
other expenses arise out of or in any way relate to or result from, this
commitment letter or the transactions contemplated by this commitment letter, or
in any way arise from any use or intended use of this commitment letter or the
proceeds of the transactions contemplated by this commitment letter, and ResCap
hereby agrees, on behalf of itself and its subsidiaries, to reimburse each
Indemnified Party for any legal or other expenses incurred in connection with
investigating, defending or participating in any such loss, claim, damage,
liability or action or other proceeding (whether or not such Indemnified Party
is a party to any action or proceeding out of which indemnified expenses arise),
but excluding therefrom all expenses, losses, claims, damages and liabilities
which are finally determined in a non-appealable decision of a

 



--------------------------------------------------------------------------------



 



court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of the Indemnified Party. If for any reason the
foregoing indemnification is unavailable to an Indemnified Party or insufficient
to hold an Indemnified Party harmless, then ResCap and its subsidiaries shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of (i) ResCap and its subsidiaries on
the one had and (ii) the Investors on the other hand in the matters contemplated
by this commitment letter as well as the relative fault of (a) ResCap and its
subsidiaries and (b) the Investors with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. In addition, ResCap
hereby agrees, on behalf of itself and its subsidiaries, to reimburse the
Investors for all reasonable fees and expenses incurred by or on behalf of the
Investors in connection with the negotiation, preparation, execution and
delivery of this commitment letter and any and all definitive documentation
relating to the transactions contemplated hereby, including, but not limited to,
the reasonable fees and expenses of counsel to the Investors.
     In addition, in no event will any Indemnified Party be liable for
consequential, special, exemplary, punitive or indirect damages (including any
loss of profits, business or anticipated savings), whether, directly or
indirectly, as a result of any failure to fund all or any portion of the
consideration for the membership interests in Newco or any failure to consummate
the Asset purchase or otherwise arising out of, relating to, resulting from or
otherwise in connection with the transactions contemplated by this commitment
letter.
     The obligations of ResCap and its subsidiaries under the two preceding
paragraphs shall remain effective whether or not definitive documentation is
executed and notwithstanding any termination of this commitment letter.
     This commitment letter has been and is made solely for the benefit of
ResCap, the Investors and other Indemnified Parties, and their respective
successors and assigns, and nothing in this commitment letter, expressed or
implied, is intended to confer or does confer on any other person or entity any
rights or remedies under or by reason of this commitment letter or any of the
agreements contained herein.
     ResCap may not assign any of its rights, or be relieved of any of its
obligations, under this commitment letter without the prior written consent of
Cerberus, which may be given or withheld in the sole discretion of Cerberus (and
any purported assignment without such consent, at the sole option of Cerberus,
shall be null and void). Cerberus (without any consent of ResCap) may assign its
rights hereunder to one or more of its affiliates and to Newco.
     This commitment letter (i) supersedes all prior discussions, agreements,
commitments, arrangements, negotiations or understandings, whether oral or
written, of the parties with respect thereto, (ii) shall be governed by the law
of the State of New York, without giving effect to the conflict of laws
provisions thereof, (iii) shall be binding upon the parties and their respective
successors and assigns, and (iv) may be signed in multiple counterparts and
delivered by facsimile or other electronic transmission, each of which shall be
deemed an original and all of which together shall

 



--------------------------------------------------------------------------------



 



constitute one and the same instrument. If this commitment letter becomes the
subject of a dispute, each of the parties hereto hereby waives trial by jury.
This commitment letter may be amended, modified or waived only in a writing
signed by each of the parties hereto.
     Please confirm your agreement with the terms and conditions set forth
above.

          Very truly yours,

Cerberus Capital Management, L.P.
      By:                        

            Accepted and Agreed:


RESIDENTIAL CAPITAL, LLC
      By:                        

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              AGGREGATE NET BOOK VALUE OF     ASSETS HELD BY ASSET   THE
ACQUIRED ENTITIES1
All of the outstanding membership interests in the following entities (the
“Acquired Entities”):
  $ 476,000,000  
 
       
      (a) GMAC Model Home Finance, LLC
       
      (b) KBOne, LLC
       
      (c) LENOne, LLC
       
      (d) GMCMTH, LLC
       
      (e) WPSHOne, LLC
       

 

1   All Net Book Values subject to confirmation

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ResCap Resolutions

4



--------------------------------------------------------------------------------



 



Exhibit B
     WHEREAS, the Board of Directors of the Company has, by Written Consent
dated June 2, 2008, approved the transaction described in the commitment letter
between Cerberus Capital Partners, L.P. and ResCap, dated June 2, 2008, and
attached hereto as Exhibit A (the “Model Home Transaction”), which transaction
was approved by the boards of directors of both ResCap and GMAC LLC (“GMAC”) and
which was closed and funded on June 9, 2008;
     WHEREAS, ResCap will receive Class B Junior Preferred Units in CMH Holdings
LLC, the new SPV formed (and controlled) by Cerberus to acquire certain model
home and related assets as part of the Model Home Transaction;
     WHEREAS, the Amended and Restated Operating Agreement, dated November 27,
2006, among the Company, GMAC and General Motors Corporation (the “Operating
Agreement”) contains a covenant in Section 2(a)(ii) (the “Investment in
Affiliates Covenant”) that ResCap shall not make any Investment in any GMAC
Affiliate (as such terms are defined in the Operating Agreement); and
     WHEREAS, the Class B Junior Preferred Units in CMH Holdings LLC would not,
in the absence of a waiver of that covenant by the Company and GMAC, comply with
the Operating Agreement;
     NOW, THEREFORE, it is hereby
     RESOLVED, that the Board of Directors of the Company (including its
Independent Director) hereby authorize and approve the waiver by the Company of
the Investment in Affiliates Covenant solely in respect of ResCap’s investment
in CMH Holdings LLC as a material component of the Model Home Transaction, with
such waiver to have effect on and as of June 9, 2008, and authorize any
Authorized Person (defined below) to seek execution of such waiver by GMAC as
well; and it is further
     RESOLVED, that the Company hereby authorizes and approves the execution and
delivery to the Secretary of the Company, for placement in the records of the
Company, of a Waiver substantially in the form presented to and reviewed by the
Board of Directors, with such immaterial changes as may be approved by any
Authorized Person, such approval to be conclusively evidenced by such Authorized
Person’s execution and delivery thereof; and it is further
     RESOLVED, that any of the Chief Executive Officer, President, Chief
Financial Officer, Treasurer, any Assistant Treasurer, any Vice President,
Secretary or Assistant Secretary of the Company (the “Authorized Persons”) be,
and each of them hereby is, authorized, empowered and directed, to do or cause
to be done all such acts or things and to sign and deliver, or cause to be
signed and delivered, the Waiver and all such documents, instruments and
certificates, in the name and on behalf of the Company or otherwise, as such
persons may deem necessary, advisable or appropriate to effectuate or carry out
the purposes and intent of the foregoing resolutions; and it is further

 



--------------------------------------------------------------------------------



 



     RESOLVED, that any and all action heretofore or hereafter taken by the
Authorized Persons, or any of them, within the terms of the foregoing
resolutions, be and hereby is, ratified and confirmed as the act and deed of the
Company.

2